PER CURIAM.
Kevin Milnes appeals the order of the United States Court of Appeals for Veterans Claims (“Veterans Court”) denying his petition for a writ of mandamus. We conclude that the Veterans Court properly-denied Milnes’ petition because he had not exhausted his administrative remedies as to the new claims he filed; the issue of the earlier remanded claims for service connection of back and lung conditions was moot; and he had not shown a clear and indisputable right to the writ. See Kerr v. United States Dist. Court N. Dist. of Cal., 426 U.S. 394, 403, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976). We therefore affirm.